March 12, 2014 Mr. John Reynolds Assistant Director Division of Corporation Finance Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: DNA Precious Metals, Inc. Rule 477 Application for Withdrawal Registration Statement on Form S-1 Filed February 11, 2014 File No. 333-193873 Dear Mr. Reynolds: DNA Precious Metals, Inc. (the “Company”) respectfully requests the immediate withdrawal of its Form RW filed on March 10, 2014.The Form RW is being withdrawn because it had the incorrect SEC File Number (File No. 333-19383).The Company is filing a new form RW with the correct SEC File Number (333-193873). Please feel free to contact Frederick M. Lehrer, Esquire at (321) 972-8060 if you have any questions regarding this request for withdrawal. Sincerely, /s/Tony Giuliano Tony Giuliano Chief Executive Officer 9125 rue Pascal-Gagnon, Suite 204•Montréal, Québec, H1P 1Z4 Tel: +1 514-852-2111•Fax: +1 514-852-2221 www.dnapreciousmetals.com
